department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject losses on individual subscribers and employees this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp x et al m insurance a entity a issue whether petitioners properly claimed losses under sec_165 with regard to their subscriber-based intangible and assembled workforce conclusion petitioners may not deduct losses under sec_165 with regard to either their subscriber-based intangible or assembled workforce both intangible assets are subject_to mass asset treatment and the yearly loss of individual subscribers and workforce is not allowable in addition petitioners are attempting to change their method_of_accounting without permission facts corp x et al otherwise referred to as the petitioners is an m entity petitioners are in the business of providing insurance a for the first time in their petition petitioners assert that they should be allowed sec_165 loss deductions for abandonment of certain intangibles namely subscriber accounts and employees subscriber accounts petitioners claim losses for the abandonment of certain subscriber relationships with underwritten group subscribers which were in existence on date but which were subsequently canceled underwritten group subscribers are groups for whom petitioners provide insurance coverage that is individually rated based on a particular group’s experience premiums for the group are based on the anticipated loss experience of that group petitioners assert that there were five different categories of subscriber contracts but that they are only claiming losses on one category ie in the underwritten group category we assume as with other m entities the actual contract ends yearly and is then renewed as to method and timing of the abandonment according to petitioners there are two primary ways a cancellation occurs subscribers can either provide written notice of their intention not to renew their contracts or contracts can be canceled due to failure to pay occasionally petitioners would end a relationship if the subscriber fell below certain minimum requirements which were part of the contract for example if the subscriber was required to have a certain number of employees and the subscriber fell below that minimum the contract might be ended to determine the timing and the amount of losses from the abandonment of subscriber relationships for through petitioners’ expert entity a compared the subscribers whose relationship were canceled as listed on certain internal management reports with the list of subscribers as of date if the subscriber had been in existence on date a loss was claimed for the abandonment of the subscriber when the subscriber did not renew or did not pay the value of the abandoned subscriber relationships as of date was determined by petitioners’ expert petitioners claim to have made some attempt to salvage subscriber relationships that were canceled and abandoned due to failure to pay employees petitioners claim that during the years through they suffered losses upon the abandonment of employees who were in place on date and who subsequently terminated employment with petitioners petitioners’ theory is that experienced employees possess expertise and knowledge specific to the company and are important in sustaining the profitability and continued growth of petitioners in the insurance industry experienced employees including executives underwriters salesmen and back office support professionals are valuable assets the employees in place are valuable because it is costly to locate screen hire and train new employees to replace them as evidenced by the expenditures relating to retaining employees and reducing turnover additionally the more specialized the employee the greater the cost to acquire them and the greater their value to petitioners petitioners assert that they are only claiming abandonment losses on employees hired prior to date the evidence thus fair shows no employment contracts which might be owned by the employer and which might be bought sold traded or abandoned in other words all the employees involved appear to be ordinary employees who are not under contract to determine the timing of the abandonment of employees petitioners used the annual termination list report printed at the close of the last pay_period of each year beginning with the list includes all employees processed as terminated during the pay periods that closed during the preceding calendar_year petitioners claim to have experienced their losses during the pay_period when an employee was processed as terminated petitioners state that no attempts were made to salvage abandoned employees to determine the value of the abandoned employees petitioners looked at each employee and determined the appropriate category executive middle management clerical or staff for that employee a loss amount was determined for each employee based on the acquisition_cost per employee in the appropriate category as set forth in the expert witness report of entity a law and analysis background petitioners were formerly tax exempt entities under sec_501 as were other blue cross blue shield entities in congress ended the tax exemption for blue cross blue shield entities for years starting after date in the tax_reform_act_of_1986 the act sec_1012 of the act revoked the tax-exempt status of certain medical insurers and made the entities taxable under sec_833 as if they were stock insurance_companies under sec_1012 of the act the entities receive an adjusted_basis in their assets equal to their fair_market_value as of date for purposes of determining gain_or_loss the legislative_history of sec_1012 of the act states that the fair_market_value basis_adjustment is provided solely for the purpose of determining gain_or_loss on the sale_or_exchange of assets and not for depreciation or other purposes the conference_report clarifies that the basis_adjustment was provided because the conferees believed that the formerly tax-exempt organizations should not be taxed on unrealized_appreciation or depreciation that accrued during the period the organization was not generally subject_to income_taxation h_r conf rept 99th cong 2d sess ii-350 see also joint_committee on taxation staff general explanation of the tax_reform_act_of_1986 99th cong 2d sess sec_165 loss abandonment losses are deductible under sec_165 which allows any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise the first issue is whether any abandonment_loss can be claimed on property valued at fair market under sec_1012 of the act given that the legislative_history arguably limits the basis_adjustment to the sale_or_exchange of assets that is an abandonment is not a sale_or_exchange see 97_tc_200 equity planning corp v commissioner tcmemo_1983_57 it is the position of the office_of_chief_counsel that the basis provided under sec_1012 of the act should be used for computing losses including abandonment losses under sec_165 incurred by taxpayers subject_to sec_1012 of the act although it may not be cited as precedent this position is embodied in ltr the requirements for an abandonment_loss are found in the regulations under sec_165 specifically sec_1_165-2 allows a loss incurred in a business and arising from the sudden termination of the usefulness of any nondepreciable_property in a case where the business is discontinued or where the property is permanently discarded from use therein as a deduction under sec_165 for the taxable_year in which the loss is actually sustained sec_1_165-1 requires that to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions and fixed by identifiable events normally an abandonment_loss requires an intention on the part of the owner to abandon the asset and an affirmative act of abandonment a j industries inc v united st503_f2d_660 9th cir citron t c pincite 92_tc_1249 aff’d 909_f2d_1146 8th cir it is clear that intangible assets may be the subject of an abandonment_loss 351_f2d_619 ct_cl see 59_tc_220 acq 1973_2_cb_2 solar nitrogen chemicals inc v commissioner tcmemo_1978_486 the central issue in the present case is the resolution of whether subscribers or employees can be abandoned individually or whether the individual components must be treated as part of an indivisible whole ie the subscriber- based intangible or assembled workforce which itself is the only proper subject for an abandonment_loss there have been numerous cases holding that assets indistinguishable from the subscriber-based intangible and assembled workforce involved in the present case are single indivisible assets and not an aggregation of individual assets 550_f2d_548 9th cir customer list 519_f2d_781 9th cir customer list 420_f2d_266 6th cir contracts for vending machine locations 64_f2d_890 8th cir cert_denied 290_us_646 magazine subscription list 373_f2d_938 ct_cl customer list 97_tc_253 aff’d f 3d 4th cir cert_denied 513_us_821 workforce 58_tc_570 aff’d 507_f2d_723 9th cir insurance expirations 50_tc_428 acq on another issue c b xxiv 35_tc_720 aff’d 307_f2d_339 9th cir medical service contracts 33_tc_1038 aff’d 287_f2d_1 2d cir customer contracts 22_tc_1029 nonacq on another issue 1958_2_cb_9 customer list 12_bta_655 insurance policyholders illinois cereal mills inc v commissioner tcmemo_1983_469 aff’d 789_f2d_1234 7th cir cert_denied 479_us_995 customer list some of the cases cited directly have held that the loss of an individual component of the indivisible asset could not be separately deducted as a loss in particular taxpayers could not deduct amounts attributable to each customer they lost fullerton supra sunset fuel supra golden state towel supra tomlinson supra hodges supra thrifticheck supra anchor cleaning supra illinois cereal mills supra see skilken supra boe supra the facts of the present case are clearly distinguishable from the circumstances where the taxpayer abandons a portion the indivisible asset which has distinct transferrable value that is reasonably severable from the whole the pivotal case on this issue is 100_fsupp_803 n d cal where the taxpayer was permitted an abandonment_loss on a portion of a customer list that was attributable to a specific geographic area the taxpayer had purchased the customer lists of several laundry businesses in san francisco and oakland during world war ii the government seized the taxpayer’s san francisco plant for military purposes after the war the taxpayer had trouble reestablishing its business and abandoned its san francisco routes while it continued its operations in oakland the district_court recognized that a list of customers is not to be regarded as an aggregation of disconnected individual subscribers the customer lists were instead treated as unitary structures irrespective of incidental fluctuations or alterations metropolitan laundry f_supp pincite the court noted however that a taxpayer could dispose_of its business in a particular area or in respect to a particular product or service along with incidental goodwill without abandoning its entire business id pincite and so long as the business and the goodwill disposed of may be assigned a distinct transferable value the transaction may properly be recognized for tax purposes as a closed one id pincite the court found that the costs attributable to the abandoned san francisco customer lists met this test and were deductible similarly massey-ferguson held that the taxpayer could deduct the costs attributable to the abandonment of a line_of_business it had purchased from another party and operated at a distinct location even though the taxpayer continued to manufacture similar products under a different trade_name at another location see also parmelee transportation 199_fsupp_845 w d la we note that a workforce intangible would be subject_to the rationale of massey-ferguson petitioners in the present case have not abandoned a segment of their business that is in any way analogous to the facts of either metropolitan laundry or massey-ferguson the distinction between the facts similar to the present case and those found in metropolitan laundry has been explicitly recognized by the courts as stated in golden state towel f 2d pincite one cannot say that the plaintiff’s annual crop of terminated customers had a distinct transferable value as did the entire body of san francisco routes in the metropolitan laundry instance for whereas the one might well have constituted the subject matter for a sale had metropolitan so wished it cannot be imagined that the plaintiffs would have been able or desirous of selling to another their right to serve the periodically departing customers there was no market for a piecemeal sale of customers see skilken f 2d pincite no cessation of business in a geographic area of independent significance anchor cleaning t c pincite no abandonment or disposition of any identifiable segment of its business so long as the intangible asset is deemed to be a whole rather than the sum of any of its parts the ability to deduct any part of it as a loss under sec_165 rests ultimately on whether there has been a recognition event under facts like the present case courts have found that the loss of any individual component only reduces the value of the whole asset sunset fuel f 2d pincite manhattan co t c pincite thrifticheck t c pincite the mere diminution in value of property is not enough to establish an abandonment_loss 30_fedclaims_739 109_tc_450 aff’d in an unpublished opinion ustc sec_127 4th cir see 274_us_398 specifically diminution in value fails to satisfy the requirement under the regulations that a loss be evidenced by closed and completed transactions fixed by identifiable events sunset fuel f 2d pincite see s s white dental at id based upon the above we conclude that petitioners may not take a deduction under sec_165 for the loss of individual subscribers or employees lost change in accounting_method we believe petitioners have made an unauthorized change in accounting_method because petitioners initially filed federal_income_tax returns treating the intangible assets at issue as single mass_assets petitioners must obtain permission to change a method from the secretary sec_446 the description of what constitutes a method_of_accounting is found under sec_1_446-1 initially there is no question a consistent but erroneous treatment of a material_item constitutes a method_of_accounting sec_1_446-1 see also 93_tc_500 and the cases cited therein in addition under sec_1_446-1 a change in method_of_accounting includes not only a change in the overall plan of accounting but the treatment of any material_item used in the overall plan although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment a material_item is any item involving the proper time for the inclusion of the item in income or the taking of a deduction see 97_tc_120 see also 743_f2d_781 11th cir service position on the requirements for consistent application of a method is found in revproc_90_38 1990_1_cb_57 see sec_2 of revproc_97_27 i r b pincite if a taxpayer treats an item improperly in the first return that reflects the item the taxpayer must treat the item consistently in two or more taxable years before it has adopted a method revrul_90_38 c b pincite if the treatment is proper such consistency is not required thus the supreme court has held that once a permissible election of a method_of_accounting has been made it may not be changed after the time for filing the return has passed 304_us_191 we believe the treatment of the assets in the present case is analogous to electing to group assets into general asset accounts under sec_168 for the purposes of depreciating them as a single asset revproc_97_30 1997_1_cb_702 held that the grouping of assets under sec_168 was a method_of_accounting whether or not petitioners’ proposed treatment is deemed correct they may not employ the new method_of_accounting without obtaining consent case development hazards and other considerations ________________________ cliffford m harbourt senior technician reviewer income_tax and accounting branch
